Order
Per Curiam:
C.F. (Mother) appeals from the family court’s assumption of jurisdiction over Z.R. (Child) on the finding that Child was in need of care. Mother raises two claims on appeal. First, she argues that the court erred in failing to exclude testimony from Children’s Division workers and Kansas City Police Department officers pertaining to statements made to them by Child because Mother had not received the required statutory notice before Child was interviewed. Second, she argues that the evidence was insufficient to support the court’s determination that Child was in *859need of care when it assumed jurisdiction. Finding no merit in either claim, we affirm. Rule 84.16(b).